DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
Claims 1, 2, 7 and 10-26 are pending.  Claim 26 is new.  Claims 1, 10, 12-14 and 17 have been amended.  Claims 1, 2, 7 and 10-26 are under consideration.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Application
	The instant application was filed as a divisional application. However, upon review of the claims, the instant claims are directed to the same subject matter as the claims originally filed in parent application and not subject matter directed to an invention that is independent and distinct from that claimed in the prior application.  Applicant states on page 6 of the response dated 
Therefore, since the instant claims were not recited in the '333 application for purposes of restriction but are directed to a similar composition, the instant application is a continuation application, not a divisional application, as currently filed. Because the instant application is directed to similar subject matter as the ‘333 application, but is not properly filed as a divisional application, a double patenting rejection is appropriate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7 and 10-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,956,160. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the claimed and patented claims are drawn to a composition comprising a first monomer comprising hydroxyethyl methacrylate; a first photoinitiator, a second photoinitiator, wherein a viscosity of the gel thinner is from about 1 centipoise to about 10 centipoise.  Claims are further drawn to a kit comprising: a nonsolvent-based thinner for a gel nail polish comprising (i) only nonmetallic monomers comprising a first nonmetallic monomer, (ii) a first photoinitiator, and (iii) no oligomers, wherein the first photoinitiator is responsive to a 

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. Applicant states on page 6 that the amended claims render the obviousness-type double patenting rejection no longer applicable.  This is not found persuasive.  The amendments are also recited in patented claims 1-21. 

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 7, “first photoinitiator” is recited twice.  It appears that the second recitation should read “second photoinitiator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2, 7, 12, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 includes the limitation, “wherein a ratio of a concentration of the first monomer to the second monomer is from about 35:1 to about 5:1”.  There is not support for this ratio in the original claims or specification.  The specification does not recite any ratios.  Table A provides support for ranges of 25-35 wt% HEMA and 1-5% alkoxylated diacrylate, but this does not provide support for the full range covered by the claimed ratio.  For example, 25% HEMA and 0.71% alkoxylated diacrylate results in a ratio of 35:1, which is encompassed by the range of claim 2 but outside of the range for which Applicant has support.  
Claims 7, 23 and 25 include the limitation, “wherein a ratio of a concentration of the first photoinitiator to the second photoinitiator is about from about 1.33:1 to about 3:1”.  There is not support for this ratio in the original claims or specification.  The specification does not recite any ratios.  Table A provides support for ranges of 20-30 wt% hydroxycyclohexyl phenyl ketone and 10-15% 2, 4, 6-trimethylbenzoyldiphenylphosphine oxide, but this does not provide support for the full range covered by the claimed ratio, or provide support for the broader genus of all first and second photoinitiators.  For example, 5% hydroxycyclohexyl phenyl ketone and 2% 2, 4, 6-trimethylbenzoyldiphenylphosphine oxide results in a ratio of 2.5:1, which is encompassed by the range of claims 7, 23 and 25 but outside of the range for which Applicant has support.  In 
Claim 24 includes the limitation, “wherein a ratio of a concentration of the first monomer to the second monomer is from about 35:1 to about 5:1”.  There is not support for this ratio in the original claims or specification.  The specification does not recite any ratios.  Table A provides support for ranges of 25-35 wt% HEMA and 1-5% alkoxylated diacrylate, but this does not provide support for the full range covered by the claimed ratio.  For example, 70% HEMA and 2% alkoxylated diacrylate results in a ratio of 35:1, which is encompassed by the range of claim 24 but outside of the range for which Applicant has support.  
Claim 12 includes the limitation, “the first monomer is in a range from about 25 to about 35 percent by weight, and the second monomer is in a range from about 10 to about 15 percent by weight”. There is not support for these amounts in the original claims or specification.  Specifically, regarding the first monomer, Table A provides support for ranges of 25-35 wt% HEMA but this does not provide support for the broader genus of all first monomers. In addition, Table A provides support for ranges of 10-15 wt% of 2, 4, 6, trimethylbenzoyldiphenylphosphine oxide, which is a photoinitiator and not a monomer. 
Claim 26 includes the limitation, “the first monomer is in a range from about 25 to about 35 percent by weight, and the composition further comprises a third monomer, different from the first and second monomers, wherein the concentration of the first second monomer is greater than a concentration of the third monomer”. There is not support for these amounts in the original claims or specification.  Specifically, regarding the first monomer, Table A provides support for ranges of 25-35 wt% HEMA but this does not provide support for the broader genus 

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brehm et al. (US 5,700,576; 1997) and DeCooman et al. (US 2010/0028701).
Brehm et al. teach a UV-curable scratch resistant varnish comprising a UV-initiator (e.g. abstract). Brehm et al. teach that the composition comprises a thinner, which may be monofunctional reactive thinners and mixtures thereof, including hydroxyethyl methacrylate present at 5-25 wt% (e.g. abstract; column 5, lines 31-59).  Brehm et al. teach that the thinners are used to adjust the viscosity to 1-250 mPas depending on the application (i.e. 1-250 centipoise), which overlaps with the range of 1-10 centipoise (e.g. column 5, lines 31-44). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Brehm et al. also teach that the composition may comprise oligomers or polymers, and therefore may also comprise compositions without them (e.g. column 5, lines 25-27).
Regarding the preamble “A composition for a thinner for a gel nail polish”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02).  In the instant case the composition of Brehm et al. comprises the claimed ingredients in a composition, therefore the claims are met.  

DeCooman et al. teach a single- or multiple-component, free-radically curable composition for coating having at  least one free-radically polymerizable monomer and at least one free-radical initiator (e.g. abstract, Claim 1).  DeCooman et al. further teach that the selection of the monomers is important as there is a great need for monomers which have a low intrinsic odor and which after curing exhibit good mechanical properties and more particularly a high glass transition temperature and also good adhesion to a broad range of substrates (e.g. paragraph 0004 and 0045).  One of the monomers is most preferably hydroxyethyl methacrylate (e.g. paragraph 0044), and the preferred photoinitiator is diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide, and mixtures thereof (e.g. paragraph 0036).   DeCooman et al. teach that a single photoinitiator may be used or a mixture of two photoinitiators (e.g. paragraph 0033, 0035, 0037) and further teach that the photoinitiators may be diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide and hydroxycyclohexyl phenyl ketone (e.g. paragraph 0036 and 0037).  As evidenced by the instant Specification, and claim 17, diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide is reactive at a wavelength of 375 nanometers and hydroxycyclohexyl phenyl ketone is reactive at a wavelength of 350 nanometers.  DeCooman et al. teach that a blend of monomers is advantageous and save costs and that a blend of photoinitiators are especially suitable (e.g. paragraph 0037 and 0045).  DeCooman et al. teach that the monomer, hydroxyethyl methacrylate, concentration is greater than the concentration of any other monomer or any other ingredient in the composition (e.g. Tables 1 and 2).  

Regard Claim 7, DeCooman et al. are silent as to the ratio of the first and second photoinitiators, however, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the first and second photoinitiator concentrations, and the resulting ratio, through routine experimentation to arrive at the range of 1.33:1 to about 3:1 in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 21, Brehm et al. do not teach the inclusion of pigments and exemplify clear compositions (e.g. Examples 1 and 2).


Claims 2, 12-17, 19, 20, and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brehm et al. (US 5,700,576; 1997) and DeCooman et al. (US 2010/0028701) as applied to claims 1, 7, and 21 above, and further in view of Gerard et al. (US 2013/0059411).
Regarding Claims 1, 7, and 21, the teachings of Brehm et al. and DeCooman et al. are described supra. The monomers of Brehm et al. are non-metallic (e.g. column 5, lines 31-59).  DeCooman et al. teach that the photoinitiator comprises a first and second photoinitiator which are hydroxycyclohexyl phenyl ketone and 2,4,6-trimethylbenzoyldiphenylphosphine. Brehm et al. teach mixtures of monomers which may include hydroxyethyl methacrylate, but do not teach a second monomer which is alkoxylated diacrylate.  These deficiencies are made up for by the teachings of Gerard et al. 
Gerard et al. teach UV curable compositions comprising acrylic or methacrylic monomers and at least one photoinitiator (e.g. abstract). Gerard et al. teach that preferred monomers include alkoxylated diacrylate, which may be present at 10-60 wt% (e.g. paragraph 0048; Claim 2 and 5).  Gerard et al. teach that the compositions have improved properties especially in terms of adherence, transparency, low glass transition temperature and durability (e.g. paragraph 0006).
Regarding Claim 2, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to select the monomers, photoinitiators, and concentrations thereof of DeCooman et al. and Gerard et al. for use in the composition of Brehm et al.  DeCooman et al. teach that the selection of the monomers is important as there is a great need for monomers which have a low intrinsic odor and which after curing exhibit good mechanical properties and 
Brehm et al., DeCooman et al. and Gerard are silent as to the ratio of the first and second monomers, however, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the first and second monomer concentrations, and the resulting ratio, through routine experimentation to arrive at the range of 35:1 to about 5:1 in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are 
Regarding Claims 12 and 13, the monomers of Brehm et al. are non-metallic (e.g. column 5, lines 31-59).  The thinner may comprise the monofunctional monomers or a solvent, therefore Brehm et al. teach compositions comprising no solvent (e.g. column 5, lines 31-49).  Regarding the limitation, “wherein the thinner is added to the gel nail polish to reduce the viscosity of the gel nail polish, and the first photoinitiator and second photoinitiator of the thinner, upon exposure to light activate to polymerize the gel nail polish” this is drawn to a method and outcome of use, while the claim is drawn to a composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the composition of Brehm et al., DeCooman et al. and Gerard et al. comprises the claimed ingredients in a composition to be applied to a substrate and cured, therefore the claim is met.  
Regarding Claims 14-17, 19, 20, and 26, Brehm et al. further teach mixtures of monomers which may include hydroxyethyl methacrylate, isobornyl methacrylate, and others, but do not teach the concentrations or ratios thereof. DeCooman et al. teach that the monomer, hydroxyethyl methacrylate, concentration is greater than the concentration of any other monomer or any other ingredient in the composition (i.e. greater than a second or third monomer)(e.g. Tables 1 and 2).  Further, it would have been obvious to vary the weight percentages of each monomer through routine experimentation in order to optimize the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter 
Regarding Claims 18 and 22, Brehm et al. do not teach the inclusion of pigments and exemplify clear compositions (e.g. Examples 1 and 2). 
Regarding Claims 23 and 25, Brehm and DeCooman et al. are silent as to the ratio of the first and second photoinitiators, however, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the first and second photoinitiator concentrations, and the resulting ratio, through routine experimentation to arrive at the range of 1.33:1 to about 3:1 in order to optimize the resulting product. Generally, differences in 
Regarding Claim 24, Brehm et al., DeCooman et al. and Gerard are silent as to the ratio of the first and second monomers, however, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the first and second monomer concentrations, and the resulting ratio, through routine experimentation to arrive at the range of 35:1 to about 5:1 in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brehm et al. (US 5,700,576; 1997) and DeCooman et al. (US 2010/0028701) as applied to claims 1, 7, and 21 above, and further in view of Seche Restore (<http://www. salonsupplystore.com/seche-restore-coat-nail-restoration-p 669783.html?osCsid=8a3334cc 95136516a44132e5ca9a4a0c> , available online 10/25/2012, accessed 4/15/2014; cited in a parent).

 None teach a kit or container for the composition comprising a glass bottle, wherein the container comprises a bottle cap comprising an eyedropper. This deficiency is made up for by the teachings of Seche Restore.
Seche Restore is a nail composition comprising a glass bottle, wherein the container comprises a bottle cap comprising an eyedropper, and a label; and a box comprising a cut out allow the label on the glass bottle to be visible while in the box (see image below).
Regarding Claims 10 and 11, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to select the container kit of Seche Restore for use with the composition of Brehm et al., and DeCooman et al.  Brehm et al. and DeCooman et al. are silent as to the details of the container for use with the nail compositions, other than protecting the composition from light.  As both compositions are described as clear and without pigment, the use of a container with an eyedropper cap would be advantageous for adding the product to pigment containing compositions or as a coating.  Regarding the limitation “and the thinner is added to the gel nail polish to reduce the viscosity of the gel nail polish”, the claims are drawn to a product and not to a process of use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is .  

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. 
Applicant argues on page 6 the section 112 rejections, stating that given the values and ranges of Table A, one of ordinary skill in the art would understand that ratios of these constituents would be divided to produce the ratios.  This is not found persuasive.  The argument is not what one of ordinary skill in the art would calculate from Table A, but rather, if at the time the application was filed, applicant had possession of the claimed invention.  As described supra, Applicant has disclosed ranges for individual species only and not for the genera of first monomer, second monomer, etc.  In addition, the ratios result in concentrations outside of the disclosed ranges even for the few species recited. 
Applicant further argues, beginning on page 7, that the cited references do not show or suggest the features of the claimed wavelengths. This is not found persuasive. DeCooman et al. teach that a single photoinitiator may be used or a mixture of two photoinitiators (e.g. paragraph 0033, 0035, 0037) and further teach that the photoinitiators may be diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide and hydroxycyclohexyl phenyl ketone (e.g. paragraph 0036 and 0037).  As evidenced by the instant Specification, and claim 17, diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide is reactive at a wavelength of 375 nanometers and hydroxycyclohexyl phenyl ketone is reactive at a wavelength of 350 nanometers.  “Products of 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619